Citation Nr: 0532322	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  01-00 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a heart condition, 
claimed as hypertension and coronary artery disease.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a psychiatric 
condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's request 
to reopen his previously-denied claims of entitlement to 
service connection for a psychiatric condition and a heart 
condition.

Procedural history

The veteran served on active duty in the United States Navy 
from December 1955 to August 1957.

In January 1993, the veteran filed claims for entitlement to 
service connection for "nerves" [by which was ment a 
psychiatric, rather than a neurological, disability] and 
"high blood pressure."  The RO denied the veteran's claims 
of entitlement to service connection for 
hypertension/coronary artery disease and entitlement to 
service connection for a "nervous disorder" in an October 
1993 rating decision.  The veteran did not appeal that 
decision.

The veteran attempted to reopen his claims of entitlement to 
service connection for a psychiatric condition and a heart 
condition in February 2000.  In the above-mentioned July 2000 
rating decision, the RO determined that new and material 
evidence had not been received which was sufficient to reopen 
his claims of entitlement to service connection for a 
psychiatric condition and entitlement to service connection 
for a heart condition.  The veteran perfected his current 
appeal to the July 2000 rating decision with the timely 
submission of a substantive appeal (VA Form 9) in November 
2000.




FINDINGS OF FACT

1.  In October 1993, the RO denied the veteran's claims of 
entitlement to service connection for a psychiatric condition 
and a heart condition.

2.  The evidence associated with the claims folder subsequent 
to the RO's October 1993 rating decision is not new and not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a heart condition.

3.  The evidence associated with the claims folder subsequent 
to the RO's October 1993 rating decision is not new and not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a psychiatric condition.


CONCLUSIONS OF LAW

1.  The RO's October 1993 decision denying entitlement to 
service connection for a psychiatric condition and a heart 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2005).

2.  Since the October 1993 rating decision, new and material 
evidence has not been received with respect to the veteran's 
claim of entitlement to service connection for a heart 
condition; therefore, the claim of entitlement to service 
connection for a heart condition is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Since the October 1993 rating decision, new and material 
evidence has not been received with respect to the veteran's 
claim of entitlement to service connection for a psychiatric 
condition; therefore, the claim of entitlement to service 
connection for a psychiatric condition is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
psychiatric condition and a heart condition.  As noted in the 
Introduction, in October 1993 the RO denied these claims.  
Implicit in the veteran's presentation is the contention that 
new and material evidence has been received which is 
sufficient to reopen the claims.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen previously and finally denied claims under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of those claims.  It is specifically noted that 
nothing in the VCAA shall be construed to require the 
Secretary to reopen claims that have been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) 
(West 2002).

Once claims are reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the 
October 2000 statement of the case (SOC), the May 2004 
supplemental statement of the case (SSOC) and the June 2004 
SSOC of the relevant law and regulations pertaining to his 
claims.  Specifically, the October 2000 SOC detailed the 
requirements of new and material evidence pursuant to 
38 C.F.R. § 3.156 (2001).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated March 
26, 2001, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain relevant Federal government records, including 
medical records, employment records or records from other 
Federal agencies.  The letter also stated: "We will get any 
VA medical records or other medical treatment records you 
tell us about." See the March 26, 2001 VCAA letter, page 2.  
The veteran was, however, informed that "you must give us 
enough information about these records so that we can request 
them from the person or agency who has them.  It's still your 
responsibility to make sure these records are received by 
us."  Id. at 1.  The veteran submitted a number of signed 
releases for private treatment records in response to the 
March 2001 letter, indicating his understanding that VA would 
obtain these records on his behalf. 

Finally, the Board notes that the May 2004 SSOC specifically 
quoted that portion of 38 C.F.R. § 3.159(b)(1) which states 
that VA request that the claimant provide any evidence in the 
claimant's possession which pertains to the claims.  The 
Board believes that this complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision 
dated in July 2000.  The Board is of course aware of the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in July 2000 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  
See VAOGCPREC 7-2004.  
Crucially, the veteran was provided with VCAA notice through 
the March 2001 VCAA letter.  His claims were readjudicated in 
SSOCs dated in May 2004, June 2004 and August 2004, after he 
was provided with the opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claims have been 
reopened based on the submission of new and material 
evidence.  Once the claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims for benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  38 U.S.C.A. § 5103A 
(West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

For certain chronic disorders, to include cardiovascular 
disease and psychoses, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2005).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), finally 
disallowed claims may be reopened when new and material 
evidence is presented or secured with respect to those 
claims.
The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claims to reopen were initiated in February 2000, the revised 
regulations are inapplicable to the present appeal.  The 
regulation applicable to this case is set forth in the 
paragraph immediately following.

For the purpose of this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decision-makers that bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of previously denied claims, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to those claims after the last final 
denial, in this case an October 1993 rating decision.

The "old" evidence

At the time of the October 1993 RO decision, the evidence 
included the veteran's service medical records.  A diagnosis 
of a heart or psychiatric condition was not made in service, 
nor do the service medical records appear to reference any 
complaints of symptoms consistent with cardiovascular or 
psychiatric disease.
Significantly, at the veteran's separation examination in 
August 1957, the veteran's heart was normal.  In his own 
report of medical history, which was completed in conjunction 
with his separation physical examination, the veteran checked 
the boxes for "no" when asked if he had a history of 
palpitation or pounding heart and nervous trouble of any 
sort.    

The veteran filed his initial claim for service connection in 
January 1993, which was denied by the RO in an October 1993 
rating decision.  The RO noted that service connection was 
denied for a heart condition because "the service records 
are completely negative for treatment or diagnosis of 
hypertension or indication of elevated blood pressure 
readings" despite the veteran's contentions to the contrary.  
The RO noted that the first record indicative of hypertension 
was dated in April 1984, with a subsequent diagnosis of 
coronary artery disease, but there was no indication of a 
diagnosis of such in service or within a year of separation 
from service to warrant service connection.  With respect to 
the veteran's claim for entitlement to service connection for 
a psychiatric disorder, the RO reported 1982 as the first 
documentation of any psychiatric problems and that the 
veteran's service medical records were completely negative 
for treatment or diagnosis of a psychiatric problem.  The RO 
noted: "there is no basis on which to associate the 
veteran's varying psychiatric diagnoses with his active 
military service . . . ."  The veteran did not appeal that 
rating decision.

In February 2000, the veteran requested that his claims be 
reopened.  The RO declined to do so.  This appeal followed.



Additional evidence received since the October 1993 RO 
decision

The additional evidence received since the October 1993 RO 
decision consists of VA outpatient treatment records and 
private treatment records, some of which concern unrelated 
ailments.  Also of record is a Worker's Compensation Board 
deposition and private medical records.  These will be 
discussed below.  

Analysis

As has been discussed above, in October 1993 the RO denied 
the veteran's claims of entitlement to service connection for 
heart disease and a cardiovascular disorder based on the lack 
of any medical evidence of such in service, and any medical 
evidence suggesting that the claimed disabilities were 
related to service [i.e. elements (2) and (3) were not met].   

The October 1993 RO rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).  As explained above, the veteran's claims for service 
connection for a psychiatric condition and a heart condition 
may only be reopened if he submits new and material evidence.  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received 
(i.e. after October 1993) evidence bears directly and 
substantially upon the specific matters under consideration, 
namely whether the veteran's psychiatric and heart conditions 
were incurred in or aggravated by service.

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a heart condition, 
claimed as hypertension and coronary artery disease.

The additional evidence received since the October 1993 RO 
decision consists of VA outpatient records dated through 
January 2004 which show continuing treatment for heart 
problems.  This evidence can be considered "new" in that it 
was not previously before the RO in October 1993.  The 
evidence, however, is not "material" because it does not bear 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran's heart problems 
were incurred in or aggravated by service.  The Court has 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993).  

The same can be said of a Worker's Compensation Board 
deposition taken of T.L.W., M.D., in August 1981.  Dr. T.L.W. 
testified that the veteran had heart problems, to include 
hypertension, at that time.  This evidence shows that the 
veteran has a current diagnosis, but does not bear directly 
and substantially upon the specific matter under 
consideration, whether such disability began during or due to 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), [a veteran seeking disability benefits must establish 
a connection between the veteran's service and the claimed 
disability].

Additionally, there are extensive private medical records 
dated over the years that evidence continual treatment for 
heart problems.  This evidence, too, can be considered "new" 
in that it was not previously before the RO in October 1993.  
Such evidence, however, is not "material" because it does not 
bear directly and substantially upon the specific matter 
under consideration, namely whether the veteran's heart 
problems were incurred in or aggravated by service.  

In fact, the medical reports which do address the crucial 
element of medical nexus works against the veteran's claim of 
entitlement to service connection for a heart condition.  A 
VA heart examination conducted in April 2004 found that "it 
is not likely that [the veteran's] essential hypertension is 
related to his military service or aggravated thereby."  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to the appellant is not new and material].  

The veteran himself has asserted that his current heart 
problems are related to his military service.  Such 
statements are reiterative of similar contentions he made in 
connection with his 1993 claim and therefore cannot be 
considered to be new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, 
such lay statements as to medical matters such as etiology 
are not competent and cannot be considered to be material.   
Lay persons without medical training, such as the veteran, 
cannot provide competent medical nexus evidence which would 
serve to reopen the claim.  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen claims for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."  Therefore, the veteran's statements are thus 
neither new or material. 

In addition, none of the additional evidence addresses the 
matter of in-service incurrence of heart disease or 
hypertension, which was a basis for the RO's October 1993 
denial of service connection..

In short, for reasons explained above the veteran has not 
submitted competent medical evidence which serves to show 
that he has a current heart condition that is related to 
service.  The additional evidence is not so significant that 
it must be considered with respect to either of the missing 
elements, in-service incurrence and medical nexus.  The 
evidence is thus not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
and it is thereby not material.  The additionally submitted 
evidence thus does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a heart condition on the merits.  See 38 C.F.R. § 3.156 
(2001).  

Therefore, the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
heart condition is unsuccessful.  The recently received 
evidence not being both new and material, the claim of 
service connection for a heart condition is not reopened and 
the benefit sought on appeal remains denied.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a psychiatric 
condition.

With regards to the veteran's psychiatric claim, an analysis 
similar to the one above applies.

Of record are VA outpatient records dated through January 
2004 which show continuing treatment for psychiatric 
problems.  This evidence can be considered "new" in that it 
was not previously before the RO in October 1993.  The 
evidence, however, is not "material" because it does not bear 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran's psychiatric 
problems were incurred in or aggravated by service.  

Additionally, as with the heart claim, there are extensive 
private medical records dated over the years that evidence 
continual treatment for psychiatric problems and other 
unrelated medical problems.  This evidence can be considered 
"new" in that it was not previously before the RO in October 
1993.  The evidence, however, is not "material" because it 
does not bear directly and substantially upon the specific 
matter under consideration, namely whether the veteran's 
psychiatric problems were incurred in or aggravated by 
service.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele, supra.

The veteran has made numerous statements that his psychiatric 
problems are related to service, and there is of record a 
laystatement from fellow serviceperson J.L. dated in February 
2001 which relates the veteran's anxiety to service.  
However, as discussed above, laypersons without medical 
training, such as the veteran and J.L., cannot provide 
competent medical nexus evidence which would serve to reopen 
the claim.  See Moray and Routen, both supra.  Therefore, to 
the extent that the veteran continues to contend that his 
psychiatric problems were incurred in or aggravated by 
military service, such is reiterative of previous statements 
and is not new and cannot serve to reopen the claim.  The 
veteran's statements and the statement of J.L. are thus 
neither new or material. 

There is of record a statement from E.L.B., M.D., dated in 
July 2000 that indicates the veteran "has a primary mixed 
anxiety disorder which from his history flared to diagnosable 
levels when he boarded the USS Carter Hall at the age of 
seventeen."  
This statement is clearly based on the veteran's own reported 
history; Dr. B. says so in so many words.  The veteran's own 
opinion, even when transcribed as part of a medical report, 
cannot be accepted as competent medical nexus evidence. 
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) [the Board is not required 
to accept doctors' opinions that are based upon the 
claimant's recitation of medical history]; and Elkins v. 
Brown, 5 Vet. App. 474, 478 [rejecting medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant document that would have enabled him to form an 
opinion on service connection on an independent basis]..  

In essence, Dr. B.'s statement is the veteran's own 
statement, which is reiterative of previous statements to the 
effect that his psychiatric problems started during service.  
As such, it is not new, and for reasons expressed in the 
preceding paragraph it is not material.

A VA psychiatric examination conducted in May 2004 found that 
the veteran's psychiatric problems were not related to 
service; such negative evidence does not serve to reopen the 
claim.  See Villalobos, supra.  

In short, element (3), medical nexus, which was not satisfied 
in October 1993, remains unsatisfied.  Moreover, element (2), 
in-service incurrence of disease, also remains unmet.  The 
veteran's statement concerning the onset of psychiatric 
symptomatology aboard the USS Carter Hall is reiterative of a 
similar statement he made in a VA Form 21-4138, Statement in 
Support of Claim, dated March 1, 1993. 
As such , it is not new.

[The Board additionally observes in passing that the Court 
has stated that Justus does not require VA to consider 
patently incredible evidence (that which is inherently false 
or untrue) to be credible.  See Duran v. Brown, 7 Vet. App. 
216, 220 (1994).  The record in this case manifestly 
demonstrates that the veteran did not 
have anxiety which "flared to diagnosable levels" in 
service.  There is a lack of any reference to a psychiatric 
problems in service and for three decades after service, and 
even then the veteran did not mention his service.]

In short, for reasons and bases expressed above, the Board 
finds that new and material evidence which is sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disability has not been 
received.  The benefit sought on appeal remains denied.

Additional comment

To the extent that the veteran desires to pursue this claim 
in the future, the Board views its discussion above as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996).
In particular, competent medical evidence must be produced 
which tends to establish that the veteran's current heart 
disability was either incurred in service or aggravated in or 
due to service.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a heart condition is 
not reopened.  The benefit sought on appeal remains denied. 

New and material evidence not having been received, the claim 
of entitlement to service connection for a psychiatric 
disability is not reopened.  The benefit sought on appeal 
remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


